DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a perforated member, perforated tube or pipe, an outlet slot, a porous element, a mesh, a fabric, or a bag, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The highlighted claims each put forth the pressure relief valve comprising “only” a single inlet. However, the specification discloses that the pressure relief valve is in communication with the low pressure discharge section (22) as well as the suppressant source (18). Each of these sources meet at a junction, thus providing two inlets for fluid (Figure 1). The limitation differs from the previously recited limitation of claim 19, which put forth the inclusion of a single inlet, but did not limit the configuration to featuring only a single inlet. The Examiner notes that this appears to be a negative limitation without explicit support in the specification.  Accordingly, the limitations are rejected as recitations of new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10, 14-15, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (US 2010/0236796) in view of Hagen (US 6,860,331).
As to claim 1, Chattaway discloses a fire suppression system for an aircraft compartment, the system comprising:
a source of fire suppression agent (116); and
a supply line (124) for conducting the fire suppression agent to the compartment (114a);
the supply line (124) comprising a flow control device (143) arranged between the source (116) and the compartment (114a) and a pressure relief valve (182) arranged downstream of the flow control device (143) (Figure 2);
the pressure relief valve (182) having an outlet (the outlet of the pressure relief valve) that produces a discharge externally to the compartment (114a) (Paragraph 30, lines 1-4).
However Chattaway is silent as to details of the pressure relief valve. One of ordinary skill in the art would recognize that a relief valve must have at least an inlet and outlet to disperse over-pressurized fluid. Chattaway thus fails to disclose whether the device features a single inlet and wherein the outlet produces a spatially distributed discharge of agent over a larger area than the inlet area, though one of ordinary skill in the art would recognize that dispersal to ambient likely expands the size of dispersal.
As best understood, Hagen discloses a similar system in the same field of endeavor having a relief system (84, 104, 88) wherein the single inlet (104) is smaller than the outlet (88), thereby producing a spatially distributed discharge of agent (The flow widens at the outlet, relative to the inlet), to avoid a localized  pressure that could damage an area into which the agent is discharged (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The provided structure provides the claimed function, the Examiner also notes that upon discharge, liquid would disperse to a larger area than the inlet).

Chattaway in view of Hagen discloses a system wherein the pressure relief valve (Chattaway, 182) comprises only a single inlet for receiving the fire suppression agent (Chattaway, Figure 2) and wherein the outlet produces a spatially distributed discharge of the fire suppression agent over a larger area than the inlet area (Hagen, Figure 3).
As to claim 2, Chattaway in view of Hagen discloses the fire suppression system of claim 1, wherein the pressure relief valve (Chattaway, 182) discharges into a region of the aircraft between the compartment (Chattaway, 114a) and an aircraft fuselage of the aircraft (Chattaway, Paragraph 30, lines 1-4, The valve discharges into the bilge/cheek compartment).
As to claim 4, Chattaway in view of Hagen discloses the fire suppression system of claim 2, wherein the agent is distributed circumferentially around the fuselage (Hagen, Figure 3, The widening of the spray will provide for distribution at adjacent points in the fuselage).
As to claim 14, Chattaway in view of Hagen discloses a method of adapting a fire suppression system for an aircraft compartment comprising a source of fire suppression agent (140 a-d); a flow path (124) for conducting the fire suppression agent to the compartment (114a); the flow path comprising a flow control device (143) arranged between the source (140 a-d) and the compartment (114a) and a pressure relief valve 
As to claim 15, Chattaway in view Hagen discloses a method of providing fire protection for an aircraft compartment (114a), comprising the step of venting fire suppression agent from an agent supply line (Chattaway, 124) (Chattaway, Paragraph 47, lines 1-4) through a pressure relief valve (Chattaway, 182) which discharges the agent in a spatially distributed manner (See above claim 1, Hagen, Figure 3) externally of the compartment (114a) (Figure 2).
Regarding claim 17, Chattaway in view of Hagen discloses the fire suppression system of claims 1, wherein the fire suppression agent is a non-Halon fire suppression agent (Paragraph 20, The suppressant may be nitrogen, helium, argon, or a mixture thereof, and include trace amounts of carbon dioxide).
Regarding claim 18, Chattaway in view of Hagen discloses the fire suppression system of claim 17, wherein the non-Halon fire suppression agent comprises any of argon, nitrogen, helium, carbon dioxide, heptafluoropropane or mixtures thereof (Paragraph 20, The suppressant may be nitrogen, helium, argon, or a mixture thereof, and include trace amounts of carbon dioxide).
Claims 5-6, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (US 2010/0236796) in view of Hagen (US 6,860,331) and Carhart (US 3,893,514).
As to claim 5, Chattaway in view of Hagen discloses the fire suppression system of claim 1, but fails to disclose a device wherein the outlet comprises a plurality of discrete outlets.
Carhart discloses a device wherein a controlled discharge is issued through a plurality of discrete outlets, as an alternative to use of a single outlet (Figure 2 and Column 3, lines 33-35).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway in view of Hagen with the disclosures of Carhart, providing the outlet to include a plurality of discrete outlets, as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically supply of discharge at a desired rate. 
As to claims 6 and 10, Chattaway in view of Hagen discloses the fire suppression system of claim 1, but fails to disclose a system wherein the outlet (outlet of the pressure relief valve) comprises a perforated member or porous element.
Carhart discloses a system wherein the outlet comprises a perforated member and porous element (Carhart, Column 4, lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway in view of Hagen with the disclosures of Carhart, providing the outlet to comprise a perforated member or porous element, in order to provide for diffusion of discharge at a desired rate and pressure, as disclosed by Carhart (Column 4, lines 5-6).
As to claim 21, Chattaway in view of Hagen discloses the fire suppression system of claim 1, wherein the outlet is configured to produce a spatially distributed 
Carhart discloses a device wherein a controlled discharge is issued through a plurality of discrete outlets, as an alternative to use of a single outlet (Figure 2 and Column 3, lines 33-35).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway in view of Hagen with the disclosures of Carhart, providing the outlet to include a plurality of discrete outlets, as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically supply of discharge at a desired rate. 
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (US 2010/0236796) in view of Markut (US 1,974,828).
As to claim 1, Chattaway discloses a fire suppression system for an aircraft compartment, the system comprising:
a source of fire suppression agent (116); and
a supply line (124) for conducting the fire suppression agent to the compartment (114a);
the supply line (124) comprising a flow control device (143) arranged between the source (116) and the compartment (114a) and a pressure relief valve (182) arranged downstream of the flow control device (143) (Figure 2);
the pressure relief valve (182) having an outlet (the outlet of the pressure relief valve) that produces a discharge externally to the compartment (114a) (Paragraph 30, lines 1-4).

wherein the pressure relief valve comprises only a single inlet for receiving the fire suppression agent and wherein the outlet produces a spatially distributed discharge of the fire suppression agent over a larger area than the inlet area.
Markut discloses a device wherein the outlet (17) of a supply of extinguishant produces a spatially distributed discharge of agent (Figure 5, The nozzle is elongated and perforated, which produces a spatially distributed discharge), to avoid a localized pressure that could damage an area into which the agent is discharged (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The provided structure provides the claimed function).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway with the disclosures of Markut, providing a device wherein the outlet (outlet of 182) produces a spatially distributed discharge of agent (Markut, Figure 5), to avoid a localized  pressure that could damage an area into which the agent is discharged (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The provided structure provides the claimed function), in order to provide for effective diffusion of the fluid, as disclosed by Markut (Page 2, lines 12-15).
Chattaway in view of Markut discloses a system wherein the pressure relief valve (Chattaway, 182) comprises only a single inlet for receiving the fire suppression agent (Chattaway, Figure 2) and wherein the outlet produces a spatially distributed discharge of the fire suppression agent over a larger area than the inlet area (Markut, The outlet is elongated, which provides for dispersion over a larger area than the inlet).
Regarding claim 7, Chattaway in view of Markut discloses the fire suppression system of claim 1, wherein the outlet comprises a perforated pipe (Markut, Figure 5).
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (US 2010/0236796) in view of Miller (US 5,211,246).
As to claim 1, Chattaway discloses a fire suppression system for an aircraft compartment, the system comprising:
a source of fire suppression agent (116); and
a supply line (124) for conducting the fire suppression agent to the compartment (114a);
the supply line (124) comprising a flow control device (143) arranged between the source (116) and the compartment (114a) and a pressure relief valve (182) arranged downstream of the flow control device (143) (Figure 2);
the pressure relief valve (182) having an outlet (the outlet of the pressure relief valve) that produces a discharge externally to the compartment (114a) (Paragraph 30, lines 1-4).
However Chattaway is silent as to whether the outlet produces a spatially distributed discharge of agent, to avoid a localized pressure that could damage an area into which the agent is discharged;
wherein the pressure relief valve comprises only a single inlet for receiving the fire suppression agent and wherein the outlet produces a spatially distributed discharge of the fire suppression agent over a larger area than the inlet area.
Miller discloses a system wherein the outlet (56) of a supply of extinguishant (31) produces a spatially distributed discharge of agent (Column 5, lines 64-65), to avoid a localized pressure that could damage an area into which the agent is discharged (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The provided structure provides the claimed function).

Chattaway in view of Miller discloses a system wherein the pressure relief valve (Chattaway, 182) comprises only a single inlet for receiving the fire suppression agent (Chattaway, Figure 2) and wherein the outlet produces a spatially distributed discharge of the fire suppression agent over a larger area than the inlet area (Miller, Column 5, lines 64-65).
As to claim 8, Chattaway in view of Miller discloses the fire suppression system of claim 1, wherein the outlet comprises an elongate outlet (Miller, Figure 7).
As to claim 9, Chattaway in view of Miller discloses the fire suppression system of claim 8, wherein the outlet comprises a slot (Miller, Figure 7).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chattaway in view of Hagen, Carhart, and Marshall (US 2,424,764).
As to claim 11, Chattaway in view of Hagen and Carhart discloses the fire suppression system of claim 10, but is silent as to whether outlet comprises a mesh.
Marshall discloses a device wherein an outlet (20) comprises a mesh (Marshall, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway in view of Hagen and .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chattaway in view of Kramer (US 3,788,666).
As to claim 1, Chattaway discloses a fire suppression system for an aircraft compartment, the system comprising:
a source of fire suppression agent (116); and
a supply line (124) for conducting the fire suppression agent to the compartment (114a);
the supply line (124) comprising a flow control device (143) arranged between the source (116) and the compartment (114a) and a pressure relief valve (182) arranged downstream of the flow control device (143) (Figure 2);
the pressure relief valve (182) having an outlet (the outlet of the pressure relief valve) that produces a discharge externally to the compartment (114a) (Paragraph 30, lines 1-4).
However Chattaway is silent as to whether the outlet produces a spatially distributed discharge of agent, to avoid a localized pressure that could damage an area into which the agent is discharged;
wherein the pressure relief valve comprises only a single inlet for receiving the fire suppression agent and wherein the outlet produces a spatially distributed discharge of the fire suppression agent over a larger area than the inlet area.
Kramer discloses a system wherein the outlet of a supply of extinguishant produces a spatially distributed discharge of agent (Figure 3 and Column 4, lines 30-44, The fluid is discharged from the bag to a plurality of locations), to avoid a localized pressure that could damage an area into which the agent is discharged (The limitation is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway with the disclosures of Kramer, providing a device wherein the outlet (outlet of 182) produces a spatially distributed discharge of agent (Kramer, Figure 3 and Column 4, lines 30-44, The fluid is discharged from the bag to a plurality of locations), to avoid a localized  pressure that could damage an area into which the agent is discharged (The limitation is interpreted as a recitation of intended use and therefore afforded limited patentable weight; The provided structure provides the claimed function), in order to provide for attack of various zones, as disclosed by Kramer (Column 2, lines 6-10).
Chattaway in view of Kramer discloses a system wherein the pressure relief valve (Chattaway, 182) comprises only a single inlet for receiving the fire suppression agent (Chattaway, Figure 2) and wherein the outlet produces a spatially distributed discharge of the fire suppression agent over a larger area than the inlet area (Kramer, Column 4, lines 30-44).
Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway in view of Kramer (US 3,788,666) and Clodfelter (US 5,501,284).
As to claims 12-13, Chattaway in view of Kramer discloses the system of claim 1, but fails to disclose that the outlet comprises a fabric
or that the fabric is formed into a bag which is inflatable by the agent and through the wall of which the agent diffuses.
Clodfelter discloses wherein an outlet (2) comprises a fabric (8) and wherein the fabric (Column 4, line 58) is formed into a bag (8) (Column 3, line 46) which is inflatable by the agent and through the wall of which the agent diffuses (Column 3, lines 54-59).

 As to claim 16, Chattaway in view of Kramer and Clodfelter discloses the fire suppression system of claim 12, wherein the fabric (Clodfelter, Column 4, line 58) is a fire resistant fabric (Clodfelter, Column 4, line 60).
Claims 3 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (US 2010/0236796) in view of Hagen (US 6,860,331) and Ribarov (US 2014/0110137).
As to claim 3, Chattaway in view of Hagen discloses the fire suppression system of claim 2, but fails to disclose a device wherein the pressure relief valve (Chattaway, 182) discharges into a bilge or a cheek compartment of the aircraft fuselage.
Ribarov discloses an improved system wherein a pressure relief valve (109) discharges into a region beneath a compartment (Paragraph 12, Lines 9-13, The fluid discharges into the bilge area beneath the compartment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway with the disclosures of Ribarov, providing the pressure relief device to discharge into the bilge compartment of the aircraft, in order to increase the thermodynamic efficiency of the aircraft, as disclosed by Ribarov (Paragraph 13, lines 17-19).
Regarding claim 20, Chattaway in view of Hagen discloses the fire suppression system of claim 2, but fails to discloses a system wherein the pressure relief valve 
Ribarov discloses an improved system wherein a pressure relief valve (109) discharges into a region beneath a compartment (Paragraph 12, Lines 9-13, The fluid discharges into the bilge area beneath the compartment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chattaway with the disclosures of Ribarov, providing the pressure relief device to discharge into the bilge compartment of the aircraft, in order to increase the thermodynamic efficiency of the aircraft, as disclosed by Ribarov (Paragraph 13, lines 17-19).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/ALEX M VALVIS/Primary Examiner, Art Unit 3752